J-A19013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WELLS FARGO EQUIPMENT FINANCE, :           IN THE SUPERIOR COURT OF
    INC.                           :                PENNSYLVANIA
                                   :
                                   :
             v.                    :
                                   :
                                   :
    DOOR SERVICE, INC.             :
                                   :           No. 3274 EDA 2018
                   Appellant       :

              Appeal from the Judgment Entered October 15, 2018
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2017-28092


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                     FILED NOVEMBER 19, 2019

        Door Service, Inc., stopped making payments on an installment

payment agreement to Wells Fargo Equipment Finance, Inc., because software

Door Services purchased from a third party with the loan money allegedly did

not work as expected. Wells Fargo brought the instant lawsuit claiming that

Door Services had defaulted on its obligation under the agreement, and owed

over $50,000 in principal, interest, and late fees. The installment payment

agreement between the parties contained a disclaimer of any lender liability

arising from the software purchased with the loan. It also contained a forum

selection clause choosing Pennsylvania as the chosen forum for future

lawsuits.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19013-19



       After Door Services filed its answer, Wells Fargo filed a motion for

summary judgment, which the trial court granted. Appellant asserts the trial

court erred by granting of summary judgment. We affirm on the basis of the

trial court opinion.1

       Door Services raised four issues on appeal.

       1. Was it an error of law to grant a motion for summary judgment
          when the record showed that fact issues existed and discovery
          was not complete?

       2. Was it an error of law not to apply Illinois law to this action
          under 42 P.S. 5327?

       3. Was it an error of law to split the cause of action under the
          jurisdiction of at least two (2) states?

       4. Was it an error of law to overlook the plaintiff’s failure to file a
          motion on the sufficiency of the objections to the requests for
          admission?

Door Services, Inc.’s Brief, at 3 (unnecessary capitalization omitted).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Door Services has raised on appeal. The

trial court opinion properly disposes of Door Services’ arguments, and we

adopt it as our own. See Trial Ct. Op., at 3-5 (concluding that claims trial

court should have applied Illinois law were waived for failing to raise before

trial court and would lack merit; claim trial court erred in granting summary


____________________________________________


1 In its opinion, the trial court fully and correctly sets forth the relevant facts
and procedural history of this case. Therefore, we have not restated them at
length here. See Trial Court Opinion, 01/01/19, at 1-2.

                                           -2-
J-A19013-19



judgment was meritless because Wells Fargo’s predecessor had no duty to

investigate software; trial court properly granted summary judgment where

no triable issue of fact existed, even without Door Services’ responses to Wells

Fargo’s request for admissions).

      Accordingly, we affirm on the basis of the trial court opinion.

      Judgment affirmed.

      President Judge Emeritus Stevens joins the memorandum.

      Judge Kunselman concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/19




                                     -3-